Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  June 25, 2013                                                     Robert P. Young, Jr.,
                                                                               Chief Justice

  146924-5                                                           Michael F. Cavanagh
                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  IN RE FORFEITURE OF BAIL BOND                                         David F. Viviano,
  _________________________________________                                         Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 146924
                                               COA: 307055
                                               Wayne CC: 08-019334-FH
  DEMEKCO MONERICK MOTTEN,
          Defendant,
  and
  LEO’S BAIL BONDS AGENCY COMPANY,
  INC.,
             Appellant.

  _________________________________________/
  IN RE FORFEITURE OF BAIL BOND
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 146925
                                               COA: 307059
                                               Wayne CC: 09-006373-FH
  BRODERICK WATSON,
           Defendant,
  and
  LEO’S BAIL BONDS AGENCY COMPANY,
  INC.,
             Appellant.

  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the December 18, 2012
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 25, 2013
       t0617
                                                                            Clerk